Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com October 15, 2010 U.S. Securities and Exchange Commission 100 F. Street, NE Washington, DC 20549-7561 Re: General Automotive Company SEC File No.333-137755 Dear Ladies and Gentlemen: We have read the statements of General Automotive Company in Item 4.01 on Form 8-K to be filed on or about October 18, 2010 and are in agreement with such statements as they pertain to our firm.We have no basis to agree or disagree with other statements of the registrant contained therein. Yours truly, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
